Case 1:20-cv-05441-KPF Document 75-1 Filed 08/07/20 Page 1 of 5




                 EXHIBIT “A”
           Case 1:20-cv-05441-KPF Document 75-1 Filed 08/07/20 Page 2 of 5



                        SUPREME COURT OF THE STATE OF NEW YORK
                                  NEW YORK COUNTY
PRESENT:               HON. C. Edmead                                                PART 35
                                                                          Justice
---------------------------------------------------------------------------------X    INDEX NO.         154982/2020
 UNIFORMED FIRE OFFICERS ASSOCIATION,
 UNIFORMED FIREFIGHTERS ASSOCIATION OF                                                MOTION DATE       07/15/2020
 GREATER NEW YORK, CORRECTION OFFICERS'
 BENEVOLENT ASSOCIATION OF THE CITY OF NEW                                            MOTION SEQ. NO.       001
 YORK, INC.,POLICE BENEVOLENT ASSOCIATION OF
 THE CITY OF NEW YORK, INC.,SERGEANTS
 BENEVOLENT ASSOCIATION, LIEUTENANTS
 BENEVOLENT ASSOCIATION, CAPTAINS' ENDOWMENT
 ASSOCIATION, DETECTIVES' ENDOWMENT
 ASSOCIATION,

                                             Plaintiff,

                                     -v-
 BILL DE BLASIO, IN HIS OFFICIAL CAPACITY AS MAYOR
 OF THE CITY OF NEW YORK, THE CITY OF NEW YORK,
 DANIEL A. NIGRO, IN HIS OFFICIAL CAPACITY AS THE
 COMMISSIONER OF THE FIRE DEPARTMENT OF THE
 CITY OF NEW YORK, CYNTHIA BRANN, IN HER
                                                                                           ORDER
 OFFICIAL CAPACITY AS THE COMMISSIONER OF THE
 NEW YORK CITY DEPARTMENT OF CORRECTION,
 DERMOT F. SHEA, IN HIS OFFICIAL CAPACITY AS THE
 COMMISSIONER OF THE NEW YORK CITY POLICE
 DEPARTMENT, THE FIRE DEPARTMENT OF THE CITY
 OF NEW YORK, THE NEW YORK CITY DEPARTMENT OF
 CORRECTION, THE NEW YORK CITY POLICE
 DEPARTMENT, FREDERICK DAVIE, IN HIS OFFICIAL
 CAPACITY AS THE CHAIR OF THE CIVILIAN COMPLAINT
 REVIEW BOARD, THE CIVILIAN COMPLAINT REVIEW
 BOARD

                                             Defendant.
---------------------------------------------------------------------------------X

The application of Petitioners/Plaintiffs Uniformed Fire Officers Association; Uniformed

Firefighters Association of Greater New York; Correction Officers' Benevolent Association of

the City of New York, Inc.; Police Benevolent Association of the City of New York, Inc.;

Sergeants Benevolent Association; Lieutenants Benevolent 75, Association; Captains

Endowment Association; and Detectives' Endowment Association for an Order

pursuanttoCPLR§6301, on behalf of Petitioners/Plaintiffs("Petitioners") Uniformed Fire Officers

 154982/2020     vs.                                                                                    Page 1 of 4
         Case 1:20-cv-05441-KPF Document 75-1 Filed 08/07/20 Page 3 of 5




Association, Uniformed Firefighters Association of Greater New York, Correction Officers

Benevolent Association of the City of New York, Police Benevolent Association of the City of

New York ,Inc., Sergeants Benevolent Association, Lieutenant Benevolent Association, Captains

Endowment Association, and Detectives’ Endowment Association, preliminarily restraining

Respondents, and those acting in concert with them, from publicly disclosing any records

concerning disciplinary matters against individual New York City police officers, firefighters,

and correction officers that are non-final, unsubstantiated, unfounded, exonerated or resulted in a

finding of not guilty (“Unsubstantiated and Non-Final Allegations”), or that regard settlement

agreements entered into prior to June 12, 2020, is decided in accordance with the “So Ordered”

transcript (Laura Ludovico, Sr.Ct.Rptr.)

During the court’s first oral argument on this application, Counsel for Defendants/Respondents

advised the court that this matter was being Removed from the Supreme Court of the State of

New York, County of New York, to the United States District Court for the Southern District of

New York. Initially counsel for Defendants/Respondents consented to this court issuing the

following which was “So Ordered” by the Court:

        It is hereby

        ORDERED that pending the issue of an Interim Stay before the United States

District Court for the Southern District of New York, the Defendants/Respondents,

and those acting in concert with them, are Stayed from publicly disclosing any

records concerning Unsubstantiated and Non-Final Allegations or settlement

agreements as defined in the instant Petition, entered into prior to June 12, 2020,

relating to the repeal of N.Y.C. Civ. Rights Law §50-a(1).

Thereafter, the court received an e-mail from counsel for Defendants/Respondents


 154982/2020   vs.                                                                    Page 2 of 4
            Case 1:20-cv-05441-KPF Document 75-1 Filed 08/07/20 Page 4 of 5




advising as follows:

           Since the case has been removed it is our position, respectfully, that it is not

           appropriate for the Court to issue an order, including a stay pending the Federal

           Court hearing the TRO.

           Per 28 USC 1446(d):

           (d)Notice to Adverse Parties and State Court. —

           Promptly after the filing of such notice of removal of a civil action the defendant

           or defendants shall give written notice thereof to all adverse parties and shall file a

           copy of the notice with the clerk of such State court, which shall effect the

           removal and the State court shall proceed no further unless and until the case

           is remanded.


           A second Skype conference was held (Laura Ludovico, Sr. Ct.Rptr.) to address the issue

of this court’s authority to issue a Stay. Firstly, the above e-mail from counsel for

Defendants/Respondents was not copied to counsel for Plaintiffs/Petitioners. Secondly uploading

the Removal notice to NYCEF apparently does not constitute filing of a copy of the notice with

the clerk of the court.1 Thirdly, counsel for Plaintiffs/Petitioners were not provided a written

notice of removal. And finally, and most importantly, the court’s stay Order was in effect.

For the foregoing reasons, the following Order of this Court is in full force and effect.

It is hereby




1
  . From the Protocol on Courthouse and County Clerk Procedures for Electronically Filed Cases -Subsection J
Paragraph 1-“ If an order in a NYSCEF case directs that the County Clerk take action, a copy of the order must be
served on the County Clerk (CPLR § 8019 (c)), as the order will usually expressly provide. This shall be done by
filing with NYSCEF a completed Notice to the County Clerk - CPLR § 8019 (c) (NYSCEF Form EF-22, available
on the NYSCEF site).”
    154982/2020   vs.                                                                              Page 3 of 4
         Case 1:20-cv-05441-KPF Document 75-1 Filed 08/07/20 Page 5 of 5




        ORDERED that pending the issue of an Interim Stay before the United States District

Court for the Southern District of New York, the Defendants/Respondents, and those acting in

concert with them, are Stayed from publicly disclosing any records concerning Unsubstantiated

and Non-Final Allegations or settlement agreements as defined in the instant Petition, entered

into prior to June 12, 2020, relating to the repeal of N.Y.C. Civ .Rights Law §50-a(1).



        7/15/2020
          DATE
 CHECK ONE:              X   CASE DISPOSED                    NON-FINAL DISPOSITION

                             GRANTED            DENIED    X   GRANTED IN PART          OTHER

 APPLICATION:                SETTLE ORDER                     SUBMIT ORDER

 CHECK IF APPROPRIATE:       INCLUDES TRANSFER/REASSIGN       FIDUCIARY APPOINTMENT    REFERENCE




 154982/2020    vs.                                                                   Page 4 of 4
